DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming priority for foreign application with priority date is 06/19/2018. The certified copy has been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “accumulation unit” in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 illustrates steps 35 and 36. However the specification does not describe such steps.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Claim 25 recites “the accumulation unit is implemented by an adder tree”. However, An adder tree is not disclosed in the specification.
Appropriate correction is required.

Claim Objections
Claims 21-26 and 2objected to because of the following informalities: 
Claims 21-22 recites "the bitshift unit" in multiple places. There is lack of antecedent basis and It is unclear whether “the bitshift unit” refers to “the at least one bitshift unit” as antecedently recited or a different bitshift unit. Examiner interpreted the limitation as "the at least one bitshift unit". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 21 line 15 "the result of the first shift" should be "a result of the first shift” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 23 line 2 "the smaller exponent of the three exponents". There is lack of antecedent basis. Examiner interpreted the limitation as "the smaller exponent of the third exponents" as antecedently recited in claim 21 line 18.
Claim 26 line 2 "the convention unit" should be "the conversion unit".
Claim 28 line 1 "a binary number of the fractional part" should be "the binary number of the fractional part" as antecedently recited in claim 27 line 14.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"the bitshift unit" in claim 21.
“an accumulation unit” in claim 24.
However, the specification does not recite any structure of “the bitshift unit” and “an accumulation unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-26, 33-36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 line 2 recites "at least the bases of the exponential notation…" it is unclear whether "the bases" refers to the first bases or the second bases, or both first and second bases. Claims 34-35 also recites the similar subject matter, thus they are rejected for the same reasons.
Claim 36 line 1 recites "the exponents". it is unclear whether "the exponents" refers to the first exponents or the second exponents, or third exponents or all first, second, and third exponents.

Claim limitation “the bitshift unit” in claim 21 and “an accumulation unit” in claim 24 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “the bitshift unit” in claim 21 and “an accumulation unit” in claim 24 invokes 35 U.S.C. 112(f), however the disclosure fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24, 27-39 are rejected under 35 U.S.C. 101 because the claimed invention directed to an abstract idea without significant more.
Claim 21 recites a processing unit for carrying out a multiplication of at least two multiplicands using a bitshift unit, arithmetic unit, and a storage device. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites perform multiplication of at least two multiplicands, the multiplicands each having a first exponent and a first base, each of the first bases having a second base, and second exponent, and a third exponent; shift a binary number a specified number of places to the left; carrying out a subtraction of the third exponents; carry out a first shift of a binary number of the first exponent of one of the multiplicands by a number of places of a value of the subtracted third exponents; carry out an addition of the result of the first shift of the first exponent of the one of the multiplicands, a result of the addition being split up into an integer part and a fractional part as a function of a value of a smaller exponent of the third exponents; carry out a second shift of the binary number of the fractional part by a number of places of a value of the integer part. such limitations cover mathematical calculations, relationship, and/or formula (see at least figure 1, page 14-19 describes the mathematical equations and steps of performing the mathematical algorithm). Note that the claim also recites “the bitshift unit”, however such limitation is unbounded by the interpretation under 112(f) and rejection under 112(b), such unit can be an algorithm to performing the shifting.  Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a processing unit, an arithmetic unit, a storage device. However, the additional elements are recited at a high level of generality, i.e., as a generic computer components performing a generic computer function of processing data, addition, subtractions and storing data. Furthermore, the claim recites at least one [the] bitshift unit, even if the bitshift unit is an additional element under step 2A of prong two, such additional element also recite at high level of generality, such as a generic computer components performing shifting. Claim further recites a binary number of the fractional part being fetched out of the storage device, such element is considered as an insignificant extra solution activity.  Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. a binary number of the fractional part being fetched out of the storage device is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II)(iv) storing and retrieving information in memory, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus the claim is not patent-eligible under 35 U.S.C. 101.
.
Claim 22 further recites wherein the bitshift unit carries out the101249788.1 5first shift by filling in a plurality of "0's" on the right side as a function of the value of the subtraction of the third exponents. Such limitation also cover the mathematical relationship and fall under the “mathematical concepts” groupings of the abstract idea and does not provide any additional elements sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 23 further recites wherein the storage device has at least             
                
                    
                        2
                    
                    
                        n
                    
                
            
         entries, n is equal to a magnitude of the smaller exponent of the three exponents, and wherein the fractional part is used as an address for fetching the binary value of the fractional part out of the storage device. such limitation, n is equals to a magnitude of the smaller exponent of the three exponent, cover the mathematical formula (see page 19). The claim further recites the storage device has at least             
                
                    
                        2
                    
                    
                        n
                    
                
            
         entries, and wherein the fractional part is used as an address for fetching the binary value of the fractional part out of the storage device, such limitation is, at most, considered as insignificant extra solution activity under step 2A prong two and does not provide a meaningful limitation, and such limitations fail to integrate the judicial exception into a practical application. the additional elements considered as insignificant extra solution activities under step 2A and are determined to be well-understood, routine and conventional activity under step 2B, See e.g., D. Patterson., Computer Organization and Design, The hardware/software interface, Fourth Edition, Elsevior 2008, section 5.1 p.484, figure 5.7, describes a lookup table has an index of 1024 entries (            
                
                    
                        2
                    
                    
                        10
                    
                
            
        ), where n = 10, the 10 bit index is used as address for fetching out the data in the data column, thus the additional elements cannot provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 24 further recites accumulates results of a plurality of the multiplications of, in each instance, at least two multiplicands, such limitation covers the mathematical operation of performing accumulation and fall under the “mathematical concepts” groupings of the abstract idea. Furthermore, the claim recites an accumulation unit, such limitation is recited at high level of generality i.e., as a generic computer components performing a generic computer function of accumulating data. Thus, The additional elements in the claim amount no more than mere instructions to apply the exception using a generic system and does not integrate the judicial exception into a practical application under step 2A prong two, or does not provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 27 recites a method claim that would be practiced by the apparatus claim 21, thus it is rejected for the same reasons as claim 21. 

Claim 28 further recites a binary number of the fractional part is fetched out of a storage device, the storage device including a lookup table, and the fractional part is used as an address of the storage device for fetching out the binary number of the fractional part. Such limitation is, at most, considered as insignificant extra solution activity under step 2A prong two and does not provide a meaningful limitation, and such limitations fail to integrate the judicial exception into a practical application. the additional elements considered as insignificant extra solution activities under step 2A and are determined to be well-understood, routine and conventional activity under step 2B, See e.g., D. Patterson., Computer Organization and Design, The hardware/software interface, Fourth Edition, Elsevior 2008, section 5.1 p.484, figure 5.7, describes a lookup table has an index of 1024 entries (            
                
                    
                        2
                    
                    
                        10
                    
                
            
        ), where n = 10, the 10 bits is used as address for fetching out the data in the data column, thus the additional elements cannot provide an inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 29 further recites wherein a result of the second shift is broken down into an exponent and a specifiable base. Such limitation also cover the mathematical relationship and fall under the “mathematical concepts” groupings of the abstract idea and does not provide any additional elements sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 30 further recites wherein each of the second bases has a value of two, and each of the second exponents has a value of two. Such limitation also cover the mathematical relationship and fall under the “mathematical concepts” groupings of the abstract idea and does not provide any additional elements sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 31 further recites wherein the provided first exponents and third exponents are each represented by a maximum of 10 bits. Such limitation also cover the mathematical relationship and fall under the “mathematical concepts” groupings of the abstract idea and does not provide any additional elements sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claim 32 recites method that would be practiced by the apparatus claim 21, thus it is rejected for the same reasons. Furthermore, claim 32 a plurality of parameters of the machine learning system and intermediate variables of the machine learning system being stored as multiplicands being stored as multiplicands, such additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use of machine learning. Thus the additional element does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

Claims 33-36 recite further limitations that are abstract mathematical concepts (see at least figure 2 page 21-23) without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C.101. 

Claim 37 further recites wherein an input variable of the machine learning system is a variable, which is measured using a sensor, and a controlled variable is ascertained as a function of an output variable of the machine learning system. Such limitation cover the mathematical concept without reciting additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Note that claim also recites “which is measured using a sensor”, such recitation merely stating the representation of data/input variable, thus “a sensor” is not considered as an additional elements. Accordingly, the claims are not patent-eligible under 35 U.S.C.101. 

Claims 38-39 recite product claims that are corresponding to the method claims 27 and 32, respectively. Thus, they are rejected for the same reasons.

Allowable Subject Matter
Claims 21-39 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), 112(a), 101, and objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Applicant claims a processing unit and method for carrying out a multiplication of at least two multiplicands, the multiplicands each having a first exponent and a first base, each of the first bases having a second base, and second exponent, and a third exponent, the processing unit comprising: at least one bitshift unit, the bitshift unit configured to shift a binary number a specified number of places to the left; an arithmetic unit; and a storage device; wherein: the arithmetic unit is configured to carrying out a subtraction of the third exponents, the bitshift unit is configured to carry out a first shift of a binary number of the first exponent of one of the multiplicands by a number of places of a value of the subtracted third exponents, the arithmetic unit configured to carry out an addition of the result of the first shift of the first exponent of the one of the multiplicands, a result of the addition being split up into an integer part and a fractional part as a function of a value of a smaller exponent of the third exponents, a binary number of the fractional part being fetched out of the storage device, and the bitshift unit configured to carry out a second shift of the binary number of the fractional part by a number of places of a value of the integer part.
The primary reasons for indication allowable subject matter is the limitation in combination of all limitations, such as performing multiplication on multiplicands, each having each having a first exponent and a first base, each of the first bases having a second base, and second exponent, and a third exponent, shifting of a binary number of the first exponents of one of the multiplicands by a number of places of a value of the subtracted third exponents; adding a result of the first shifting to the first exponent of the one of the multiplicands; splitting up a result of the addition into an integer part and a fractional part as a function of a smaller exponent of the third exponents; and 101249788.1 6second shifting of a binary number of the fractional part by a number of places of a value of the integer part.
	The closest found prior art 
	Tang - multilayer feedforward neural networks with single powers of two weights 
Tang discloses an algorithm, wherein the digital hardware implementation of networks become easier as a result of elimination of multipliers, the method comprises two stages, network is trained by using standard backpropagation algorithm, weights are then quantized to single power of two values. Tang further discloses that multipliers are replaced by shift register to solve the problem where multiplications make it difficult to implement the network with digital hardware and such techniques have been applied successfully to digital filter designs.
Marchesi – NPL Design of Mutli-layer Neural Networks with Powers of Two weights
Marchesi discloses a method for efficiently processing of a neural network, Marchesi further disclose one of the bottleneck are performing multiplication between inputs and weghts, such operations are slow compare to other operations because multipliers require a lot of chip area when performing in parallel, and one solution is using weights that are powers of two. In this way, it is possible to substitute multiplications with simple shifts that are much quicker and require less hardware.

Mathew - NPL Sparse, Quantized, Full Frame CNN for low power embedded devices 
Matthew discloses method to reduce complexity of convolutional neural networks that includes quantize the network to be able to implement it using 8 bit fixed point multiplication efficiently (abstract), section 2.4, discloses that quantization of floating point coefficient to dynamic 8 bit fixed point is sufficient to retain the accuracy In image classification problems and the quantization multiplication factors restricted to power of 2. 
	Li NPL - additive Power of Two Quantization: An Efficient Non-Uniform Discretization for Neural Network 
Li proposed a method for additive powers of two quantization by containing all quantization level as the sum of Powers of Two Terms , wherein Li focus on neural network quantization for efficient inference. Section 2.2 discloses multiplication between powers of two number 2^x and other operand r can be implemented by bit-wise shift instead of bulky digital multiplier. Figure 3 further discloses the hardware accelerator that include shifter and accumulator.
Accordingly, none of the closest art found teaches the limitations as indicated above in claim 21, 27, 32, 38 and 39. Thus, claims 21-39 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), 112(a), 101, and objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182